Citation Nr: 1316017	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  10-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado



THE ISSUE

Whether a June 25, 2003 rating decision, in which the RO which assigned an effective date of July 30, 2002 for the award of a total disability rating based upon individual unemployability (TDIU), should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to December 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO determined that there was no CUE in its June 25, 2003 assignment of an effective date of July 30, 2002 for the award of a TDIU.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

For the reason expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.

REMAND

On April 25, 2011, the Veteran contacted the RO by phone and requested a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his April 25, 2011 request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

